Title: From John Adams to François Adriaan Van der Kemp, 19 February 1814
From: Adams, John
To: Van der Kemp, François Adriaan



Dear V. D. K
Quincy Feb. 19th. 1814

Yours of the 5th. and 9th are received. My Eyes and my hands forbid every unnecessary Word.
I have read Lardner and Jones; the latter 50 Years ago, and twice Sinse; the last time within a year. They both give Us their opinion but not proofs. They take for granted the Authenticity of Gospels Acts Epistles and Apocalypse, and then produce them as Witnesses.
Sillimans Stones are not So interesting to me as Quincy and Chelmsford Granate. That Colours exist not in the Rays of Light nor in the Surfaces of Objects, but only in our Imaginations has been prouved by Lark and Berkeley almost a hundred years.
I do believe, that “Our Administration, is Sincere in the present Negotiation” that they “do wish peace, on a perfect reciprocity.” But Britain will vote for Heaven to fall, Sooner than consent to “reciprocity.”
As I live upon Indian Porridge and Toast and Water, I cannot pledge your Bumpers: but I rejoice not the less with you “in the Reestablishment of the ancient Dutch Government.” But what do you think of the Invitation to William the First Sovereign &c and the Acceptance of that Title? Have you read the Speech of Sir James Macintosh, in the House of Commons, on this Subject?
Have you received Condorcet? Which do you admire most? The Progress of Plato’s Logos? Manilius’s Ratio? or Condorcets Mind? Have you read English?
Madam and Mr are convalescing Slowly

J. A.